

116 HR 6140 IH: Veterans in STEM Act
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6140IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Ms. Underwood (for herself and Mr. Barr) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the Edith Nourse Rogers STEM Scholarship program.1.Short titleThis Act may be cited as the Veterans in STEM Act. 2.Edith Nourse Rogers STEM Scholarship program of Department of Veterans Affairs(a)Clarification and expansion of eligibilitySubsection (b)(4) of section 3320 of title 38, United States Code, is amended—(1)in subparagraph (A)(i)—(A)in the matter preceding subclause (I), by inserting , or a dual degree program that includes such an undergraduate college degree, after undergraduate college degree;(B)by striking subclause (IX); and(C)by redesignating subclauses (X) and (XI) as subclauses (IX) and (X), respectively;(2)in subparagraph (B)—(A)by inserting covered clinical training program for health care professionals or a before program of education; and(B)by striking the period at the end and inserting ; or; and(3)by adding at the end the following new subparagraph:(C)is an individual who has earned a graduate degree in a field referred to in subparagraph (A)(i) and is enrolled in a covered clinical training program for health care professionals..(b)PrioritySubsection (c) of such section is amended to read as follows:(c)Priority(1)If the Secretary determines that there are insufficient funds available in a fiscal year to provide additional benefits under this section to all eligible individuals, the Secretary may give priority to the following eligible individuals:(A)Individuals who require the most credit hours described in subsection (b)(4).(B)Individuals who are entitled to educational assistance under this chapter by reason of paragraph (1), (2), (8), or (9) of section 3311(b) of this title.(2)The Secretary shall give priority to individuals under paragraph (1) in the following order:(A)Individuals who are enrolled in a program of education leading to an undergraduate degree in a field referred to in subsection (b)(4)(A)(i).(B)Individuals who are enrolled in a program of education leading to a teaching certificate.(C)Individuals who are enrolled in a dual-degree program leading to both an undergraduate and graduate degree in a field referred to in subsection (b)(4)(A)(i).(D)Individuals who have earned an undergraduate degree and are enrolled in a covered clinical training program for health care professionals.(E)Individuals who have earned a graduate degree and are enrolled in a covered clinical training program for health care professionals..(c)Amounts not subject to certain limitationSubsection (d) of such section is amended by adding at the end the following new paragraph:(4)Notwithstanding any other provision of this chapter or chapter 36 of this title, any additional benefits under this section may not be counted toward the aggregate period for which section 3695 of this title limits an individual's receipt of allowance or assistance..(d)Covered clinical training program definedSuch section is further amended by adding at the end the following new subsection:(h)Covered clinical training program definedIn this section, the term covered clinical training program defined means any clinical training required by a health care professional to be licensed to practice in a State or locality..